DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 19, 2021, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claims 1 and 11 have been amended as requested.  Claims 4 and 5 have been cancelled.  Thus, the pending claims are 1-3 and 6-22, with claims 11-22 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the prior art rejections under 35 USC 103 as set forth in sections 6-9 of the last Office action (Final Rejection mailed August 17, 2020).  However, the following new prior art rejections are set forth below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Asymmetric polysulfone and polethersulfone membranes: effects of thermodynamic conditions during formation on their performance,” by Barth et al. in view of EP 2191887 A1 issued to Barner-Kowollik et al. and US 2015/0329673 issued to Colak et al.
Barth teaches asymmetric polysulfone (PSU) and polyethersulfone (PES) membranes made by a phase inversion process (aka Nonsolvent Induced Phase Separation or NIPS) are well known in the art of membranes (page 287, Introduction).  Membranes made by such a process necessarily result in an asymmetric membrane comprising two phases of the same polymer material comprising a lower layer, corresponding to applicant’s porous supporting layer, and a surface layer, corresponding to applicant’s separation-active layer formed from part of the porous supporting layer and integral therewith.  The membranes may be cast on a support material, such as polyester nonwoven fabric (i.e., “fleece”) (page 288, lines 1-2 and section 2.1, and page 289, lines 2-5).  

For example, Barner-Kowollik discloses clickable thin film composite (TFC) polyamide membranes functionalized with an azide group, an alkyne group, or both (abstract).  The membranes are easily surface modified via click chemistry reaction to produce membranes with improved antifouling and/or antibacterial properties in reverse osmosis applications (abstract and sections [0004], [0005], and [0033]).  The membranes are based upon the copper catalyzed dipolar cycloaddition of azide and alkynes to form triazoles (sections [0006] and [0007]).  
The inventive membranes are based upon the introduction of azide (-N3) and/or alkyne (-C≡C-) functional groups to the membrane surface (i.e., applicant’s separation-active layer) directly during the preparation of the membrane (section [0008]).  The presence of said functional groups on the membrane surface allows for further chemical “click” coupling between corresponding alkyne end-functionalized (-C≡C-) and/or azide end-functionalized (-N3) anti-fouling polymer (i.e., applicant’s cover layer) and the functionalized membrane surface (i.e., applicant’s separation-active layer) (sections [0008] and [0009]).  The alkyne substituent may be a C2-C8 alkynyl group (e.g., ethynyl group: HC≡C-) (section [0020]).  Alkyne functionalized polyethylene glycol (PEG) (i.e., a hydrophilic multifunctional polyol that is water soluble) in an aqueous solution is preferred for the click coupled cover layer (sections [0036] and [0057]).  
To summarize, the reference teaches of a membrane, wherein the surface thereof comprises functional groups of (A) azide (-N3) groups and/or (B) alkyne (-C≡C-) groups.  An anti-fouling polymer layer (i.e., applicant’s cover layer) having corresponding (A’) alkyne (-3) groups is bonded to the surface layer via a click chemistry reaction of the functional groups of (A) azide (-N3) groups and/or (B) alkyne (-C≡C-) groups of said surface layer.  In other words, a bond forms between A-A’ and/or B-B’ (proper click bonds will not form between the like groups of A-B’ or A’-B).  Hence, the reference encompasses an embodiment wherein a separation-active layer comprising (B) alkyne (-C≡C-) groups (e.g., ethynyl groups) and a cover layer comprising the corresponding (B’) azide (-N3) groups, as claimed by applicant.  
Thus, regarding exceptions (a) and (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the properties of Barth’s known asymmetrical membranes via a click chemistry reaction to produce membranes with improved antifouling and/or antibacterial properties.  Specifically, it would have been obvious to the skilled artisan to incorporate functional alkyne groups, such as ethynyl groups, in polysulfone or polyethersulfone compositions of Barth’s known asymmetrical membranes and apply an anti-fouling cover layer having azide functional groups for reacting with said ethynyl groups, as taught by Barner-Kowollik.  Motivation to add such a cover layer by reaction with functional groups would be to prevent fouling of the membrane during use thereof in filtration applications.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exceptions (a) and (b) are held to be obvious over the cited prior art.  
Regarding exception (c), Barner-Kowollik teaches the preferred cover layer material is an alkyne functional polyethylene glycol (PEG), which is a linear material. However, the reference teaches said cover layer material may be other polymers with anti-fouling properties or biologically active molecules that are end-functionalized with either the azide or alkyne function (section [0035]). Looking to the prior art for other such anti-fouling or biologically active 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a polyoxazoline, as taught by Colak for the Barner-Kowollik antifouling cover layer polymer, since polyoxazoline is known to have certain advantages over PEG in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, exception (b) and claims 1-3 and 6 are held to be obvious over the cited prior art.
Regarding claims 7, 8, and 10, while Barner-Kowollik fails to explicitly teach the claimed concentrations of functional groups or that each molecule of the cover layer material has at least one azide group, said claims are held to be obvious over the cited prior art.  Specifically, it would have been obvious to one skilled in the art to employ the functional groups of the polyamide separation-active layer and the cover layer in the amounts recited by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  An increase in the number of functional groups would provide a corresponding increase in available functional sites for chemical coupling that would provide the desired . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Asymmetric polysulfone and polethersulfone membranes: effects of thermodynamic conditions during formation on their performance,” by Barth et al. in view of EP 2191887 A1 issued to Barner-Kowollik et al. and US 2015/0329673 issued to Colak et al., as applied to claim 1 above and in further view of US 2016/0075814 issued to Koberstein et al. and US 2016/0354497 issued to Donnelly et al. 
Regarding claim 9, said claim has been amended to limit the functional triple bond groups to nitrile groups.  Barner-Kowollik fails to teach said nitrile groups.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute nitrile functional groups for the alkyne functional groups of Barner-Kowollik since said nitrile functional groups are known alternatives to alkynes in click chemistry cycloaddition reactions.  Specifically, Koberstein teaches known complimentary pairs of functional groups for click chemistry reactions include alkyne groups with azide groups and nitrile groups with azide groups (section [0079]).  Similarly, Donnelly teaches complementary paired functional groups that are well known to undergo click chemistry reactions include alkyne-azide and nitrile-azide (section [0094]).  Thus, it would have been obvious to one skilled in the art to substitute a nitrile functional group as taught by Koberstein and Donnelly for the alkyne group of Barner-Kowollik, since the equivalence of said nitrile and alkyne groups as complimentary pairs for azide groups in click chemistry reactions is well-known in the art.  As .  

Response to Arguments
Applicant’s arguments filed with the amendment (RCE, page 10, 1st paragraph-page 14, 1st paragraph) have been fully considered but they are not persuasive in view of the new prior art rejections set forth above. 

Conclusion
The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 3,133,132 issued to Loeb et al. discloses a process of wet-phase inversion.
US 2013/0026091 issued to Farr et al. discloses a method to improve forward osmosis membrane performance.  
US 2013/0213881 issued to Diallo et al. discloses filtration membranes and related compositions, methods, and systems.  
US 2015/0054197 issued to Vecitis et al. discloses a polyethersulfone filtration membrane. 
US 2017/0080390 issued to Tomescu et al. discloses a closed loop membrane filtration system and filtration device.  
US 2018/0169587 issued to Hermans et al. discloses a method for preparing an asymmetric membrane. 
US 2018/0257959 issued to Ikeda et al. discloses a forward osmosis process.
“Membrane formation via non-solvent induced phase separation using sustainable solvents: A comparative study,” by Kahrs et al.
“Preparation and Characterization of Membranes Formed by Nonsolvent Induced Phase Separation: A Review,” by Guillen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 25, 2021